Acknowledgement
This Notice of Allowance is in response to amendments filed 12/9/2021.
Reasons for Allowance
Claims 1-8, 10-22, and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Cai (CN 1050607645 A) and Enke (US 2016/0313734 A1), taken alone or in combination, does not teach the claimed movable device, control system, and control method for controlling a movable device, comprising: 
controlling a motion of the movable device based on a plurality of flight commands in a normal mode; 
controlling the motion of the movable device based on a plurality of inverse commands in a reverse return flight mode, an execution order of the plurality of inverse commands is reverse of an execution order of the plurality of flight commands, wherein the plurality of inverse commands are generated based on the plurality of flight commands, and an operation of each of the inverse commands is opposite to an operation of a corresponding flight command; and 
adjusting a movement of the movable device under the reverse return flight mode, including: 
adjusting the movement of the movable device under the reverse return flight mode based on a wind direction and a wind speed corresponding to when 
Specifically, Cai discloses a similar system that controls a motion of a movable device (i.e. UAV) based on a plurality of flight commands in a normal mode (see ¶0057-0059; Figure 3, step 101), and controls the motion of the movable device based on a plurality of inverse commands in a reverse return flight mode, an execution order of the plurality of inverse commands is reverse of an execution order of the plurality of flight commands, wherein the plurality of inverse commands are generated based on the plurality of flight commands, and an operation of each of the inverse commands is opposite to an operation of a corresponding flight command (see ¶0060-0061; Figure 3, step 102; ¶0063-0064; Figure 5). However, Cai does not further disclose adjusting a movement of the movable device under the reverse return flight mode, including adjusting the movement of the movable device under the reverse return flight mode based on a wind direction and a wind speed corresponding to when the inverse command is executed and a wind direction and wind speed corresponding to when the corresponding flight command was executed, as claimed.
Enke discloses a similar system that performs a similar reverse return flight mode (see ¶0062). While Enke further teaches that the routes may be adjusted based on wind direction and wind level (see ¶0068-0070), the inverse commands performed in the reverse return flight mode are not a reverse of an execution order of the flight commands in normal mode, and therefore, Enke
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 9/17/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SARA J LEWANDROSKI/Examiner, Art Unit 3661      

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661